TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-03-00598-CR



                               Paul J. Stautzenberger, Appellant

                                                 v.

                                  The State of Texas, Appellee



               FROM THE COUNTY COURT AT LAW OF COMAL COUNTY
         NO. 2003CR0882A, HONORABLE BRENDA CHAPMAN, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Paul J. Stautzenberger was convicted for driving without a license and fined $200.

See Tex. Transp. Code Ann. § 521.025(a) (West 1999). He represents himself on appeal, as he did

at trial. No brief was tendered for filing. See Tex. R. App. P. 38.8(b)(4).

               We have examined the record and find no fundamental error or other matter that

should be considered in the interest of justice. The judgment of conviction is affirmed.



                                              ___________________________________________

                                              Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Affirmed

Filed: May 26, 2005

Do Not Publish